Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
For purposes of examination, the species have been expanded to include hydroxypropylmethylcellulose.
Status of Examination
	Claims 1-6 and 9-21 are pending and currently under examination.
	Applicant claims a sunscreen composition which comprises a first flexible cellulose derived capsule which contains UVA, such as avobenzone and UVB sunscreen active agents, such as octyl salicylate, wherein the UVA agents are present at a final percentage of 3% or less of the total weight of the sunscreen composition and the UVB are present at final percentage of 15% or less of the total weight of the sunscreen composition. Second and third flexible cellulose derived capsules comprise shea oil and silicone oil respectively at between about 0.01% to about 7% each of the total weight of the composition.  The composition may also contain film formers, such as a polyquaternium, one or more emollients, antioxidant agents, thickening agents, non-polar waxes and one or more broad-spectrum UVA/UVB sunscreen active agents present at a final percentage of 25% or less of the total weight of the composition.   The composition may be solid or liquid and may form part of a lotion, shampoo, shampoo or body wash.  
	The claims will be given their broadest reasonable interpretation. 
Priority
120 and 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/772,870, 61/769,758, 14/072,926 and 15/264,285, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claim 1, as well as claims 2-6 and 9-21 which depend directly or indirectly therefrom require: methyl cellulose, ethylmethyl cellulose, hydroxyethyl cellulose, hydroxyethylmethyl cellulose and hydroxyethyl cellulose which do not find support in any of the previous applications listed above.  For purposes of examination the effective filing date for these claims, and the claims which depend therefrom, will be assumed to be 08/28/2018 which is the filing date of the current application 16/114577 which has support for these aspects, the support coming from originally filed claim 8.
15/264285, filed 09/13/2016, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “cellulose derivatives” as well as “derivatives of cellulose” which appear to be duplicitous.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and claims 2-6 and 9-21 which depend therefrom are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint-inventor, at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to include hydroxybutylmethyl cellulose, carboxymethyl hydroxyethyl cellulose, cellulose gum and ammonium alginate as well as derivatives of 
  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-6 and 9-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen (US 2014/0127275 A1, of record).
	The scope and contents of the claims were discussed above.  Cohen discloses a sunscreen composition that comprises cellulose derived capsules that comprise two or more sunscreen active agents, the cellulose derived capsule comprising a flexible shell that consists of cellulose derivatives, such as hydroxypropylmethyl cellulose and which capsules have a diameter between 200-750 nm (para [0013], [0067]-[0068]).  Cohen teach that the sunscreen active agents may be a combination of UVA and UVB agents, such as avobenzone at 3 wt% and octyl salicylate or homosalate at 5 wt% and 15 wt% respectively (para [0040], [0055]).  The composition may contain additional ingredients such as a polyamide polymer, water-insoluble emollient comprising fatty acids in an amount of about 4 wt%, silicone oil in an amount of about 4 wt% (IE dimethicone), a film former in an amount of 1 wt%, such as polyquaternium-4,  an antioxidant, a non-polar wax and a thickening agent in an amount of about 4 wt%(Cohen recognizes polyacrylic acid (CARBOPOL) as both a thickener and film former) (para [0014], [0101], [0108], [0112], [0116]-[0117], [0162], [0332]).  Cohen discloses that both dimethicone (IE silicone oil) and an emollient are film formers and that a first film form and a secondary film former may be encapsulated in different capsules (para [0112], [0328], [0334]).  Cohen disclose including the broad-spectrum sunscreen agent titanium dioxide in an amount of 25 wt% of the composition (para [0154]).  The composition may be present in solid or liquid form and may take the form of a lotion, body wash, shampoo, conditioner, soap, gel, hand sanitizer, cream, spray or mousse (para [0022], [0214]).  Thus, the disclosure of Cohen anticipates the composition of claims 1-6 and 9-21.

Response to Arguments
	The amendment to claim 1, which now recites the celluloses and cellulose derivatives in the alternative has rendered the new matter rejection unnecessary.  Thus, the previous new matter rejection is hereby withdrawn.  As noted in the action above, the addition of new celluloses and their derivatives, along with ammonium alginate which form part of the shell required the making of a new 112, 1st paragraph new matter rejection.
	In regards to the priority claim as it pertains to claim 1, applicant’s argument regarding “cellulose” finding support in the original disclosure was found persuasive and “cellulose” has been removed from the claim language cited as not having support from the original disclosure in the priority section above.  Applicant further asserts that “hydroxyethyl cellulose” is supported in the original disclosure because paragraph [0064] of the ‘870 application indicates that anionic components, cationic components and additional ingredients can be part of the capsule.  Applicants further assert that paragraph [0052] of ‘870 indicates that these additional ingredients may include film formers and paragraph [0109] of ‘870 indicates that these film formers include cellulose derivatives and hydroxyethyl cellulose.  Upon reviewing the cited paragraphs, the arguments were not found persuasive.  Paragraph [0064] of ‘870 recites in pertinent part:

    PNG
    media_image1.png
    191
    666
    media_image1.png
    Greyscale

 	 In regards to the anionic and cationic components, paragraph [0064] is explicit that these component form part of the capsule.   Paragraph [0064], however, is silent to whether the one or more ingredients additional ingredients form part of the capsule (IE capsule shell).  Additionally, paragraphs [0106]-[0109] discuss film formers as ingredients that are included in the sunscreen composition and paragraph [0064] discusses additional ingredients that are included in the sunscreen composition as ingredients which are encapsulated in the capsules as internal components (IE not as part of the shell). Thus, it is believed that support in the original disclosure, that film formers form part of the capsule shell wall, is lacking.  As hydroxyethyl cellulose was included in the first claimset of 16/114577, priority date for claim 1 and dependents will be deemed to be 08/28/2018.  Additionally, as hydroxyethyl cellulose was included in the first claimset of 16/114577 it is not new matter. Conversely, as hydroxybutyl cellulose, carboxymethyl hydroxyethyl cellulose, cellulose gum, ammonium alginate and derivatives of hydroxybutylmethyl cellulose and carboxymethyl hydroxyethyl cellulose were not recited in the original claims of 16/114577 as forming part of the capsule shell and thus they constitute new matter as outlined in the new matter rejection above.  
	Regarding the priority of the species methyl cellulose, ethylmethyl cellulose and hydroxyethylmethyl cellullose, Applicant argues that the original disclosure discloses the capsules comprise cellulosic material and cellulose derivatives and specifically recite hydroxypropyl cellulose, hydroxypropylmethyl cellulose, ethyl cellulose carboxymethyl cellulose or derivatives thereof.  Additional species of film formers are also recited.  Applicant contends that methyl cellulose, ethylmethyl cellulose and hydroxyethylmethyl cellulose are well known species of celluloses, cellulose derivatives, cellulose ethers or cellulosic materials to a person of ordinary skill in the art prior to the filing of the ‘870 application.  Support for this assertion comes in the form of five US Patents that recite these species along with other species specifically recited in the original disclosure.  Applicant concludes from this that a person of ordinary skill in the art would understand that methyl cellulose, ethylmethyl cellulose and hydroxyethylmethyl cellulose were well-known species of celluloses, cellulose derivatives, cellulose ethers or cellulose materials, that they were interchangeable with the claimed species with similar properties, were commercially available and thus one could make the claimed capsules with these cellulose species without undue experimentation.  This was not found persuasive.  In terms of written description support of a species/genus, MPEP 2163(3)(a)(i) instructs that a determination should be made as to whether 1) applicant had actually reducted to practice the claimed invention, 2) if actual reduction to practice had not been achieved, determine whether the invention is complete as evidenced by chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed inveniton as a whole and 3) if there was no actual reduction to practice and there were no chemical formulas/structures disclosed, determine whether the specification describes the claimed invention in such full, clear, concise and exact terms that skilled artisan would recognize applicant was in possession of the claimed inveniton.  In terms of chemical inventions, this can be done by establishing a correlation between structure and function, where minimal structure is provided.  Regarding steps 1) and 2) above, it is noted that there is no evidence that Applicant reduced to practice these species by actually making capsules from methyl cellulose, ethylmethyl cellulose or hydroxyethylmethyl cellulose or called attention to their structure because these celluloses were not named in the specification.  Regarding step 3) the Examiner appreciates that five U.S. patents were cited in the last response.  These patents, however, don’t tend to show that methyl cellulose, ethylmethyl cellulose or hydroxyethylmethyl cellulose are interchageable with the species of cellulose named in the specification for the purpose of forming capsule walls/shells.  In other words, a correlation between structure and function hasn’t yet been established.  Thus, for these reasons, methyl cellulose, ethylmethyl cellulose and hydroxyethylmethyl cellulose aren’t yet deemed to be supported by the original disclosure.
In regards to the priority of claims 7, 9 and 11, the cancelation of claim 7 and the amendment of claims 9 and 11 to substitute in “water insoluble emollient comprising fatty acids”  for “shea oil” has rendered moot or resolved the priority issues pertaining to claims 7 as well as claims 9 and 11.
A final note about priority.  Notwithstanding the identified issues with priority as they pertain to the cellulose derivatives used to form the capsule shell, it is emphasized that the filing receipt sent on 09/13/2018 indicates that priority has not yet been perfected.  Once the above issues with priority with claim 1 have been cleared up, priority still needs to be perfected by working with the Office of Petitions. 
	The amendment to claim 1, which deletes the second instance of “carboxymethyl cellulose” as well as deleted reference to the phrase “the second flexible cellulose derived capsule” has rendered the 112(b) rejections of claim 1 no longer necessary. Thus, the 112(b) rejections of claim 1 are hereby withdrawn. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812.  The examiner can normally be reached on Monday -Friday 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DANIEL L. BRANSON
Examiner
Art Unit 1616

/JOHN PAK/Primary Examiner, Art Unit 1699